DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 & 3-9 are currently pending on the application, of which claims 1 & 3-7 are currently amended, claims 8-9 are newly added, and claim 2 is cancelled.
In view of the amendments, all previous rejections under 35 U.S.C. 112(b) are withdrawn but for claim 6, as the same issues are still present. In light of the amendments the previous prior art rejections are withdrawn in favor of the new ground of rejection is presented below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, with respect to the Irie reference, as it is utilized in the current rejection, a different interpretation of the reference is set forth rendering the previous arguments moot.
Claim Objections
Claims 1 & 3-8 objected to because of the following informalities:  applicant recites “predetermined first threshold” and “predetermined second threshold” in claim 1, but upon later recitation in claim 1 and the subsequent claims applicant refers to the same thresholds as “first threshold” and “second threshold”, instead of “predetermined first threshold” and “predetermined second threshold”. Applicant is reminded to maintain consistent terminology throughout the claims.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  in claim “gas supply device” in claims 1 & 3-8 and “liquid supply device” in claim 4-7 & 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “object detection accuracy”, however it is unclear as to what the metes and bounds of the phrase “object detection accuracy” are. Canonically, accuracy is understood to mean a difference between and actual value and a measured value. Further, the claim indicates that that the object detection accuracy is a value (i.e. a number). With this understanding it is unclear as to what exactly an object detection value would be. For example, is the objection detection accuracy based on a difference between two images, voltages, capacitance, or something different? Is the phrase object detection accuracy attempting to claim protection over all manners of object detection known and unknown, both current and in the future? The specification does not assist in determining the metes and bounds of such a phrase. Thus, further clarification is needed as to the metes and bounds of the phrase “object detection accuracy”. For examination purposes the obtaining of an image will be understood to read on a value of object detection accuracy.
Claim 1 recites the limitation "a value of object detection accuracy" in the clause “…wherein a value of the object detection accuracy less than…”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to whether a value is meant to be the same value referred to previously that is obtained from a sensor or a different value. For examination purposes the limitation will be understood as “…wherein when the value of the object detection accuracy is less than…”
Claim 1 recites the limitation "…the object detection accuracy…" in the clause “…the object detection accuracy is an abnormal state…”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the operation of the gas supply device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear as to which operation of the gas supply device is being repeated. Is the gas supply operation of claim 1 being repeated or the one in claim 4? For examination purposes it will be understood that operation of claim 4 is being repeated. Examiner suggests indicating the threshold at which the air supply operation is being repeatedly performed in order to obviate such issues.
The remaining claims are rejected for their dependency on a previously rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seubert (US20190084526A1) in view of Irie (US20150203076A1).
As to claim 1, Seubert discloses a vehicle sensor cleaner (abstract) that determines an accuracy of a detected image (see Figs.3A-4) based off measured values and decides whether to perform a cleaning function with at least a gas nozzle [0024] which is controlled by a control section (see Fig.2 ref 110 and [0043]). The controller receives a value of object detection (i.e. Fig.4 original image and object within in) based on sensor data and compares it with a threshold value (i.e. second threshold) in order to determine if the sensor requires cleaning (see Fig.4 refs 415-430) and initiates a cleaning cycle if it does (Fig.4 ref 435). Thereby, the process is inherently an accuracy detection process as the comparison of a measured (original image) to an actual value (target image). Seubert further discloses that such limits may be understood to be values such that when the value decreases as image quality degrades [0041-0042]. Thus, controller also detects if the sensor is an abnormal state when the value of the accuracy is below a predetermined second threshold (see Fig.4 in conjunction with [0041-0042]). Seubert does not disclose the presence of a gas supply source or an abnormal status being detected when below a first threshold. However, such a feature would have been obvious in light of the teachings of Irie.
Irie discloses an art related sensor cleaning apparatus (abstract) wherein different modes of cleaning are offered depending on different degrees of contamination on the sensor (see Fig.15). Sensors that are less contaminated (i.e. lower turbidity) equates to air cleaning, while sensors that are more contaminated (i.e. abnormal state) require air and liquid cleaning (Fig.15). Also, sensors with a turbidity larger than a programmed value indicates that the sensor is an error state (Fig.15). It is understood that the greater a turbidity value on the sensor, the lower the detection accuracy of the sensor will be [0003-0005].  The air cleaning is provided via an air nozzle (Fig.14B ref 79) with an air supply source (Fig.13A ref 76, air pump). Irie allows for efficient cleaning of turbidity on sensors depending on the amount of turbidity on the lens surface [0008-0011].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Seubert to incorporate different cleaning methods which correlate to different levels of turbidity and accordingly different levels of detection accuracy (i.e. higher turbidity = lower accuracy = lower threshold, see Irie [0003-0005] in conjunction with Seubert [0041-0042]). Such a modification provides efficient cleaning of stains depending on the amount of staining (Irie [0003-0005]) and thereby accuracy. Thus, Modified Seubert would provide different noise levels corresponding to different degrees or turbidity with a first threshold (noise level when the turbidity is greater than or equal to a2 and below af, see Irie Fig.15) that indicates an abnormal state of the lens, when the value is lower than the first threshold hold. A skilled artisan would also provide the air supply means of Irie in order to allow for the air nozzle to operate. Furthermore, since accuracy decreases as turbidity increases (Irie [0003-0005] & Seubert [0041-0042]), the noise threshold for air cleaning (see Irie Fig.15) would be greater than a threshold for abnormal indication (see Irie Fig.15 HP cleaning). Thus, air cleaning would occur (see Seubert Fig.4) if the noise level is below a second threshold which is higher than a first threshold and the controller would determine an abnormal state when the accuracy correlates to a level requiring liquid and air cleaning.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seubert (US20190084526A1) in view of Irie (US20150203076A1) as applied to claim 1 above, and further in view of Hsiao (US20160272164A1).
As to claim 3, Modified Seubert teaches the device of claim 1, wherein the control section performs the gas supply operation until the accuracy becomes above the second threshold or until the number of cleaning attempts is achieved (Irie [0150 & 0161]). Assuming arguendo that it is not explicitly stated that the gas supply does not continue until above the threshold, the following alternative rejection is provided. Cleaning of a sensor with gas until the sensor is clean is known in the art, as evidenced by Hsiao.
Hsiao teaches an art related vehicle sensor cleaning device (abstract), wherein sensor images are compared for determination purposes [0036]. The device allows for repeated operation of a gas supply until a sensor is clean (see Fig.7 refs 211 and 214, and [0047]). Thus, Hsiao discloses that it is obvious to clean repeatedly supply air to nozzle for cleaning a sensor.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to further modify Seubert such that the air supply procedure is repeated until the sensor is cleaned, and thus increasing the accuracy to above to the second threshold.
As to claims 4-5, Modified Seubert teaches the device of claim 1, wherein a liquid nozzle is supplied for spraying liquid (Irie Figs.14A-14C ref 79) from a liquid supply device (Irie Fig.13A ref 72). Further, Irie discloses that when turbidity is above a first threshold (i.e. accuracy below a first threshold) air and liquid cleaning agents are provided to clean the lens (see Fig.15). Modified Seubert does not disclose the control section supplying air when the accuracy is below a first threshold, determining the accuracy again, and supplying liquid if still below the first threshold. However, such a feature would have been obvious in light of the teachings of Hsiao.  Assuming arguendo that the air and liquid nozzles are separate nozzles, such a feature is also taught be Hsiao.
Hsiao teaches an art related vehicle sensor cleaning device (abstract), having both an air nozzle and a water nozzle (see Fig.1 refs 110/111), to provide air and liquid cleaning for a lens (Fig.7). A controller which controls the cleaning operation [0025 & 0032], where the cleaning operation includes air blowing to clean the sensor (Fig.7 ref 206), checking for contamination (Fig.7 ref 207, i.e. turbidity/accuracy), and cleaning with water cleaning is performed (Fig.7 refs 209/212) if still dirty. Afterwards air blowing is performed again (Fig.7 refs 210/213) and the process is repeated multiple times (see Fig.7). There is an inherent predetermined time for which the air nozzle will blow as such a there is a check after the air blowing is performed (Hsiao Fig.7 ref 207). Air cleaning is first performed to remove foreign material and then water cleaning is performed in order to remove any contaminants that may remain after the first air blow procedure is performed (see Fig.7, also [0041-0047]). The blowing of air after the liquid removes any water drops and foreign material for complete cleaning [0046] and repetition ensures removal [0047].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the controller of Modified Seubert to utilize the air & liquid cleaning procedure of Hsiao in place of the HP cleaning. Such a modification would provide air blowing, checking of accuracy level again, and supplying liquid if still below a first threshold after the air blow, and finally remove any liquid/foreign matter remaining, thereby providing complete cleaning (Hsiao [0046]). It is in the purview of one of ordinary skill in the art to utilize one known air and liquid cleaning method in place of another known air and liquid cleaning method with a reasonable expectation of success. Since Modified Seubert is concerned with cleaning of a sensor in an efficient manner (Irie [0008-0011]), the modification would make more efficient the cleaning process, as the process may be stopped if somehow the air portion is able to remove the turbidity and restore accuracy. Further, a skilled artisan would have found supplying separate nozzles for water and air to be an obvious alternative to supplying a single nozzle with a reasonable expectation of predictable results (see MPEP 2143).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seubert (US20190084526A1) in view of Irie (US20150203076A1) and Hsiao (US20160272164A1) as applied to claim 5 above, and further in view of evidentiary references Bacchus (US20190106085A1) and Sykula (US20180370496A1).
As to claim 6, Modified Seubert teaches the device of claim 5, wherein the control section is configured to repeatedly execute the operation of the gas supply and liquid supply a predetermined number of times (see Hsiao Fig.7 in conjunction with Irie Fig.15 number of cleaning attempts). Alternatively, it is well known in the art, that should a cleaning process not result in cleaning of the lens after a period of time/attempts then it should be stopped to avoid wasting energy and prevent operation of the sensor (Bacchus [0034], Sykula [0052]).
As to claim 7, Modified Seubert teaches the device of claim 6, wherein a warning can be issued to a user (Irie [0075 & 0212], thereby defining a notification section. The control section performs a check to determine if the accuracy value has increased (see Hsiao Fig.7 refs 207/211/214) after repeated cleaning execution of liquid and air a predetermined number of times and stop the gas and liquid supply if the accuracy does not change (see Irie Fig.15 both air and liquid supply are for a certain time, duration, and number of attempts and during error both pump drive times are 0, also evidentiary references Bacchus [0034] and Sykula [0052]) to become above a required value. Thus, indicating that appropriate detection of the object cannot be performed.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seubert (US20190084526A1) in view of Irie (US20150203076A1) as applied to claim 1 above, and further in view of evidentiary references Bacchus (US20190106085A1) and Sykula (US20180370496A1).
As to claim 8, Modified Seubert teaches the device of claim 1, wherein the control section is configured to determine whether a period for which the detection accuracy is below the second threshold and above the first threshold has reached a predetermined threshold period (Irie Fig.16 ref 66) and stops the air supply device (Irie [0150 & 0160-0161], see also Fig.15 cleaning has a predetermined number of attempts thus reading on period). Alternatively, it is well known in the art, that should a cleaning process not result in cleaning of the lens after a period of time/attempts then it should be stopped to avoid wasting energy and prevent operation of the sensor (Bacchus [0034], Sykula [0052]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seubert (US20190084526A1) in view of Irie (US20150203076A1) as applied to claim 1 above, and further in view of Hsiao (US20160272164A1) and Tanaka (US20130092758A1).
As to claim 9, Modified Seubert teaches the device of claim 1, wherein a liquid nozzle is supplied for spraying liquid (Irie Figs.14A-14C ref 79) from a liquid supply device (Irie Fig.13A ref 72). Further, Irie discloses that when turbidity is above a first threshold (i.e. accuracy below a first threshold) air and liquid cleaning agents are provided to clean the lens (see Fig.15). Modified Seubert does not disclose the control section supplying air when the accuracy is below a first threshold, determining the accuracy again, and supplying liquid if still below the first threshold. However, such a feature would have been obvious in light of the teachings of Hsiao.  Assuming arguendo that the air and liquid nozzles are separate nozzles, such a feature is also taught be Hsiao. Modified Seubert also does not teach increasing a pressure of the air pump in a step wise manner, however such a feature is taught by Bacchus.
Hsiao teaches an art related vehicle sensor cleaning device (abstract), wherein sensor images are compared for determination purposes [0036]. The device has both an air nozzle and a water nozzle (see Fig.1 refs 110/111), to provide air and liquid cleaning for a lens (Fig.7). A controller which controls the cleaning operation [0025 & 0032], where the cleaning operation includes air blowing to clean the sensor (Fig.7 ref 206), checking for contamination (i.e. determination of accuracy) is made (Fig.7 ref 207), and cleaning with water cleaning is performed (Fig.7 refs 209/212) if still dirty. Afterwards air blowing is performed again (Fig.7 refs 210/213) and the process is repeated multiple times (see Fig.7). There is an inherent predetermined time for which the air nozzle will blow as such a there is a check after the air blowing is performed (Hsiao Fig.7 ref 207 & [0039-0040]). Air cleaning is first performed to remove foreign material and then water cleaning is performed in order to remove any contaminants that may remain after the first air blow procedure is performed (see Fig.7, also [0041-0047]). The blowing of air after the liquid removes any water drops and foreign material for complete cleaning [0046] and repetition ensures removal [0047].
Tanaka discloses an art related sensor cleaning device (abstract) wherein it is known to increase an output of an air pump if a dirt amount is greater than a reference value (Fig.19 ref 318 & 320, in conjunction with [0206 & 0218]). In other words, if the sensor has a lot of dirt then air pump output is increased (see Fig.16). The increase in air pump output is a step increase (see Fig.19 reference value + γ, where γ is the step increase)
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the controller of Modified Seubert to utilize the air & liquid cleaning procedure of Hsiao in place of the HP cleaning. Such a modification would provide air blowing, checking of accuracy level again, and supplying liquid if still below a first threshold after the air blow, and finally remove any liquid/foreign matter remaining, thereby providing complete cleaning (Hsiao [0046]). It is in the purview of one of ordinary skill in the art to utilize one known air and liquid cleaning method in place of another known air and liquid cleaning method with a reasonable expectation of success. Since Modified Seubert is concerned with cleaning of a sensor in an efficient manner (Irie [0008-0011]), the modification would make more efficient the cleaning process, as the process may be stopped if somehow the air portion is able to remove the turbidity and restore accuracy. Further, a skilled artisan would utilize a step increase in air when the detection accuracy is lower than the first threshold, as it is known the larger amounts of soiling which cause the lower accuracy require increased air pump output to clean (Tanaka Fig.16 and Fig.19 ref 318 & 320). Thus, the liquid supplied would occur after the stepwise increase in air pump output should the accuracy not be restored. Further, a skilled artisan would have found supplying separate nozzles for water and air to be an obvious alternative to supplying a single nozzle with a reasonable expectation of predictable results (see MPEP 2143).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuratani (US20200057301A1) discloses a camera cleaning device (abstract) wherein operation for cleaning involves discharging air and then discharging solution (see Fig.9). Kuratani also discloses that should a value correlating to debris/foreign material, and corresponding image quality, on the lens be higher than a first value but lower than a second than a certain cleaning operation is performed, and should the value be above a first and second threshold than a second different cleaning operation is performed (see Fig.7), wherein the first operation could be air and the second operation could be liquid [0085].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamauchi (US20200391702A1) discloses a vehicle mounted sensor cleaner (abstract) wherein different types of dirt (results in different detection accuracy), is cleaned in different manners (see Fig.10) and different input parameters are used to affect the number of cycles, duration, and voltage (see Figs.6 & 11).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711